DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-20, 25 and 43-44, drawn to methods for detecting mutations in a plurality of cancer genes to select a subject as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one additional agent, classified in C12Q 1/6886.

II. Claims 32-34, drawn to methods for predicting the likelihood of a lack of responsiveness to treatment with an anti-HER-2 therapy, classified in C12Q 1/6886.

III. Claims 37-40, drawn to methods for detecting at least one mutation in a plurality of cancer-related genes to select a subject as a candidate for treatment with a EGFR tyrosine kinase inhibitor and at least one additional agent, classified in C12Q 1/6886.

3. The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different function and effect. The methods of Inventions I, II and III each have a different objective and a different outcome, in that the methods of invention I are performed to accomplish the objective of selecting a subject as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further Election Requirement
5.       Regarding Inventions I and II, this application contains claims directed to the following patentably distinct species of the claimed invention:
The species of the different primer pairs and combinations of primer pairs recited of SEQ ID NO: 1-82 recited in claims 12-14 (invention I) and of SEQ ID NO: 1-32 in claim 34 (invention II). 
The species are independent or distinct because the methods require using primers that comprise different nucleotide sequences, amplify different gene sequences and different sequences within genes that contain different mutations. The primers do not have the same structure and function. A reference teaching a method that requires the primers of SEQ ID NO: 1 and 2, for example, would not render obvious a method that requires the primers of SEQ ID NO: 31 and 32, and vice versa.  Similarly, a finding 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, with respect to invention I, claims 11, 15-30, 25, 43 and 44 are generic; with respect to invention II, claims 32 and 33 are generic. 
For example, Applicant may elect SEQ ID NO: 1 and 2 OR Applicant may elect SEQ ID NO: 1 and 2 and SEQ ID NO: 3 and 4. If Applicant elects the primer pair of SEQ ID NO: 1 and 2, for instance, then the remaining primers recited in claim 12, as well as claims 13 and 14, will be withdrawn from consideration as being directed to non-elected subject matter.  If Applicant elects a combination of primer pairs that are recited in separate claims (e.g., claims 12 and 13), then at least one claim must be presented which encompasses the elected combination.  
6. Regarding Invention I, this application contains claims directed to the following patentably distinct species of the claimed invention:
The additional agents of: Notch pathway inhibitors, BRAF inhibitors, SMO antagonists, MET inhibitors and ERBB2 antagonists.
The species are independent or distinct because the recited agents have different chemical structures, different biological activities, mechanisms of action and effects. Thus, the claimed agentsdo not have both a "common property or activity” and a common structure as would be required to show that the inventions are "of a similar nature."  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 11-19, 25, and 43-44 are generic.
7. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the speciees are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
9.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634